UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the quarterly period ended September 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the transition period from to Commission file number 0-16772 PEOPLES BANCORP INC. (Exact name of Registrant as specified in its charter) Ohio 31-0987416 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 138 Putnam Street, P. O. Box 738, Marietta, Ohio 45750 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (740) 373-3155 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[]Accelerated filer[ X ] Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No[ X ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: 10,371,875 common shares, without par value, at October 30, 2007. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 ITEM 1: FINANCIAL STATEMENTS 3 CONSOLIDATED BALANCE SHEETS (Unaudited) 3 CONSOLIDATED STATEMENTS OF INCOME (Unaudited) 4 CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) 5 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) 5 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) 6 NOTES TO CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS 7 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF RESULTS OF OPERATION AND FINANCIAL CONDITION 13 SELECTED FINANCIAL DATA 13 Summary of Recent Transactions and Events 15 Executive Summary 16 RESULTS OF OPERATIONS 17 FINANCIAL CONDITION 23 ITEM 3: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 30 ITEM 4: CONTROLS AND PROCEDURES 31 PART II – OTHER INFORMATION 32 ITEM 1:LEGAL PROCEEDINGS 32 ITEM 1A:RISK FACTORS 32 ITEM 2:UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 33 ITEM 3:DEFAULTS UPON SENIOR SECURITIES 33 ITEM 4:SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 33 ITEM 5:OTHER INFORMATION 33 ITEM 6:EXHIBITS 34 SIGNATURES 36 EXHIBIT INDEX 37 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS PEOPLES BANCORP INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands) September 30, December 31, Assets 2007 2006 Cash and cash equivalents: Cash and due from banks $34,087 $35,405 Interest-bearing deposits in other banks 1,489 1,101 Federal funds sold - 3,300 Total cash and cash equivalents 35,576 39,806 Available-for-sale investment securities, at estimated fair value (amortized cost of $591,032 at September 30, 2007 and $550,239 at December 31, 2006) 590,737 548,733 Loans, net of deferred fees and costs 1,106,621 1,132,394 Allowance for loan losses (14,641) (14,509) Net loans 1,091,980 1,117,885 Loans held for sale 656 1,041 Bank premises and equipment, net 22,584 23,455 Business owned life insurance 49,867 48,630 Goodwill 62,520 61,373 Other intangible assets 6,008 7,479 Other assets 27,977 26,853 Total assets $1,887,905 $1,875,255 Liabilities Deposits: Non-interest-bearing $171,319 $170,921 Interest-bearing 1,012,174 1,062,608 Total deposits 1,183,493 1,233,529 Short-term borrowings 249,047 194,883 Long-term borrowings 214,414 200,793 Junior subordinated notes held by subsidiary trusts 22,452 29,412 Accrued expenses and other liabilities 19,052 19,469 Total liabilities 1,688,458 1,678,086 Stockholders’ Equity Common stock, no par value, 24,000,000 shares authorized, 10,915,648 shares issued at September 30, 2007 and 10,889,242 shares issued at December 31, 2006, including shares in treasury 163,240 162,654 Retained earnings 52,606 43,439 Accumulated comprehensive loss, net of deferred income taxes (2,130) (2,997) Treasury stock, at cost, 552,251 shares at September 30, 2007 and 237,257 shares at December 31, 2006 (14,269) (5,927) Total stockholders’ equity 199,447 197,169 Total liabilities and stockholders’ equity $1,887,905 $1,875,255 See Notes to the Unaudited Consolidated Financial Statements 3 Table of Contents PEOPLES BANCORP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, (Dollars in thousands, except per share data) 2007 2006 2007 2006 Interest Income: Interest and fees on loans $20,981 $20,830 $63,831 $59,768 Interest on taxable investment securities 6,507 6,047 18,893 18,331 Interest on tax-exempt investment securities 704 718 1,818 2,172 Other interest income 49 54 139 132 Total interest income 28,241 27,649 84,681 80,403 Interest Expense: Interest on deposits 9,447 8,795 27,921 22,872 Interest on short-term borrowings 2,975 3,120 9,031 7,643 Interest on long-term borrowings 2,172 2,135 6,046 8,197 Interest on junior subordinated notes held by subsidiary trusts 495 656 1,677 1,940 Total interest expense 15,089 14,706 44,675 40,652 Net interest income 13,152 12,943 40,006 39,751 Provision for loan losses 967 929 2,437 1,770 Net interest income after provision for loan losses 12,185 12,014 37,569 37,981 Other Income: Service charges on deposit accounts 2,562 2,682 7,375 7,747 Insurance commissions 2,199 2,022 7,559 7,448 Trust and investment income 1,211 984 3,639 3,104 Electronic banking income 879 792 2,607 2,288 Business owned life insurance 418 404 1,237 1,209 Mortgage banking income 251 165 722 578 (Loss) gain on investment securities (613) 2 (575) 6 Gain on sale of banking office - 232 - 232 Other 216 267 665 661 Total other income 7,123 7,550 23,229 23,273 Other Expenses: Salaries and employee benefits 6,603 6,445 20,770 19,789 Net occupancy and equipment 1,233 1,377 3,917 3,829 Data processing and software 530 457 1,594 1,401 Amortization of intangible assets 478 556 1,467 1,705 Professional fees 469 547 1,714 1,822 Franchise tax 449 445 1,336 1,336 Bankcard costs 389 333 1,143 940 Marketing 350 398 1,078 1,286 Other 2,098 2,208 6,072 6,281 Total other expenses 12,599 12,766 39,091 38,389 Income before income taxes 6,709 6,798 21,707 22,865 Income taxes 1,594 1,476 5,597 6,076 Net income $5,115 $5,322 $16,110 $16,789 Earnings per share: Basic $0.49 $0.50 $1.53 $1.59 Diluted $0.49 $0.50 $1.52 $1.57 Weighted-average number of shares outstanding: Basic 10,421,548 10,638,824 10,502,866 10,587,462 Diluted 10,483,657 10,748,996 10,573,934 10,709,312 Cash dividends declared $2,293 $2,252 $6,943 $6,611 Cash dividends declared per share $0.22 $0.21 $0.66 $0.62 See Notes to the Unaudited Consolidated Financial Statements 4 Table of Contents PEOPLES BANCORP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Accumulated Common Stock Retained Comprehensive Treasury (Dollars in thousands, except per share data) Shares Amount Earnings Loss Stock Total Balance, December 31, 2006 10,889,242 $162,654 $43,439 $(2,997) $(5,927) $197,169 Net income 16,110 16,110 Other comprehensive loss, net of tax 867 867 Cash dividends declared of $0.66 per share (6,943) (6,943) Stock-based compensation expense 317 317 Purchase of treasury stock, 384,435 shares (10,241) (10,241) Exercise of common stock options (reissued 48,051 treasury shares) 3,903 (489) 1,311 822 Tax benefit from exercise of stock options 152 152 Issuance of common stock under dividend reinvestment plan 22,503 620 620 Issuance of common stock related to acquisitions: Putnam Agency, Inc. (reissued4,662 treasury shares) (5) 129 124 Barengo Insurance Agency, Inc.(reissued 16,728 treasury shares) (9) 459 450 Balance, September 30, 2007 10,915,648 $163,240 $52,606 $(2,130) $ (14,269) $199,447 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, (Dollars in thousands) 2007 2006 2007 2006 Net income $5,115 $5,322 $16,110 $16,789 Other comprehensive income (loss): Available-for-sale securities: Gross unrealized holding gain (loss) arising in the period 3,243 8,662 637 (32) Related tax (expense) benefit (1,135) (3,032) (223) 11 Less: reclassification adjustment for net securities (loss) gain included in net income (613) 2 (575) 6 Related tax benefit (expense) 215 (1) 201 (2) Net effect on other comprehensive income 2,506 5,629 788 (25) Defined benefit plans Amortization of unrecognized loss and service cost on pension plan 41 – 122 – Related tax expense (14) – (43) – Net effect on other comprehensive income 27 – 79 – Total other comprehensive income (loss), net of tax 2,533 5,629 867 (25) Total comprehensive income $7,648 $ 10,951 $ 16,977 $ 16,764 See Notes to the Unaudited Consolidated Financial Statements 5 Table of Contents PEOPLES BANCORP INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, 2007 2006 (Dollars in thousands) Net cash provided by operating activities $21,865 $22,958 Cash flows from investing activities: Purchases of available-for-sale securities (134,600) (25,334) Proceeds from sales of available-for-sale securities 151 – Proceeds from maturities, calls and prepayments of available-for-sale securities 92,839 57,316 Net decrease (increase) in loans 23,560 (68,602) Expenditures for premises and equipment (1,867) (1,577) Net proceeds from sales of other real estate owned 107 643 Business acquisitions, net of cash received (1,070) (1,453) Sale of banking office – (5,144) Investment in limited partnership and tax credit funds (277) (899) Net cash used in investing activities (21,157) (45,050) Cash flows from financing activities: Net increase in non-interest-bearing deposits 398 4,270 Net (decrease) increase in interest-bearing deposits (50,577) 138,734 Net increase in short-term borrowings 54,164 52,585 Proceeds from long-term borrowings 85,000 – Payments on long-term borrowings (71,378) (174,357) Cash dividends paid (6,304) (6,066) Purchase of treasury stock (10,241) (490) Repurchase of trust preferred securities – (25) Repayment of trust preferred securities (7,000) – Proceeds from issuance of common stock 846 2,606 Excess tax benefit for share-based payments 154 – Net cash (used in) provided by financing activities (4,938) 17,257 Net decrease in cash and cash equivalents (4,230) (4,835) Cash and cash equivalents at beginning of period 39,806 39,648 Cash and cash equivalents at end of period $35,576 $34,813 See Notes to the Unaudited Consolidated Financial Statements 6 Table of Contents NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1.Basis of Presentation The accompanying unaudited consolidated financial statements of Peoples Bancorp Inc. and its subsidiaries (“Peoples” refers to Peoples Bancorp Inc. and, when appropriate, Peoples Bancorp Inc. and its consolidated subsidiaries collectively) have been prepared in accordance with accounting principles generally accepted in the United States (“US GAAP”) for interim financial information and the instructions for Form 10-Q and Article10 of RegulationS-X.Accordingly, these financial statements do not contain all of the information and footnotes required by US GAAP and should be read in conjunction with Peoples’ Annual Report on Form 10-K for the fiscal year ended December 31, 2006 (“2006 Form 10-K”). The accounting and reporting policies followed in the presentation of the accompanying unaudited consolidated financial statements are consistent with those described in Note 1 of the Notes to the Consolidated Financial Statements included in Peoples’ 2006 Form 10-K, as updated by the information contained in this report.In the opinion of management, these financial statements reflect all adjustments necessary to present fairly such information for the periods and dates indicated.Such adjustments are normal and recurring in nature.All significant intercompany accounts and transactions have been eliminated.The consolidated balance sheet at December 31, 2006, contained herein has been derived from the audited consolidated balance sheet included in Peoples’ 2006 Form 10-K. The preparation of the financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. 2.New Accounting Pronouncements: On February 15, 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No.159, “The Fair Value Option for Financial Assets and Financial Liabilities—Including an amendment of FASB Statement No.115,” (“SFAS 159”), which permits companies to choose to measure many financial instruments and certain other items at fair value.The objective of SFAS 159 is to improve financial reporting by providing companies with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.SFAS 159 is effective for fiscal years beginning after November15, 2007, but permitted companies an option for earlier adoption.Peoples will adopt SFAS 159 effective January 1, 2008, as required, although management has not yet completed its evaluation of SFAS 159 to determine the impact adoption may have on Peoples’ financial statements taken as a whole. On September 15, 2006, the FASB issued Statement of Financial Accounting Standards No. 157, “Fair Value Measurements” (“SFAS 157”), which replaces various definitions of fair value in existing accounting literature with a single definition, establishes a framework for measuring fair value and requires additional disclosures about fair value measurements upon adoption.SFAS 157 clarifies that fair value is the price that would be received to sell an asset or the price paid to transfer a liability in the most advantageous market available to the entity and emphasizes that fair value is a market-based measurement and should be based on the assumptions market participants would use.SFAS 157 also creates a three-level hierarchy under which individual fair value estimates are to be ranked based on the relative reliability of the inputs used in the valuation.This hierarchy is the basis for the disclosure requirements, with fair value estimates based on the least reliable inputs requiring more extensive disclosures about the valuation method used and the gains and losses associated with those estimates.SFAS157 is required to be applied whenever another financial accounting standard requires or permits an asset or liability to be measured at fair value.The statement does not expand the use of fair value to any new circumstances.Peoples will be required to apply the new guidance beginning January1, 2008.Management has not completed its analysis to determine the impact adoption will have on Peoples’ financial statements. On July 13, 2006, the FASB issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes –an interpretation of FASB Statement No. 109” (“FIN 48”), which prescribes a comprehensive model for how companies should recognize, measure, present and disclose in their financial statements uncertain tax positions taken or expected to be taken on a tax return.FIN 48 applies solely to tax positions related to income taxes subject to FASB Statement No. 109 and does not apply to taxes that are not based substantially on income, such as Peoples’ corporate franchise taxes that are 7 Table of Contents based primarily on equity. Under FIN48, a tax position is initially recognized in the financial statements when it is more likely than not the position will be sustained upon examination by the tax authorities.Such tax positions are initially and subsequently measured as the largest amount of tax benefit that is greater than 50% likely of being realized upon ultimate settlement with the tax authority assuming full knowledge of the position and all relevant facts.FIN 48 permits companies the option to classify penalties and interest incurred under the applicable tax law as either income tax expense or a component of other expenses.Effective January 1, 2007, Peoples adopted the provisions of FIN 48, as required.In connection with the adoption, Peoples elected to continue its existing accounting policy of classifying penalties and interest as income tax expense. The adoption of FIN 48 had no material impact on Peoples’ financial statements taken as a whole and no cumulative effect adjustments relating to the adoption were required.The amount of Peoples’ uncertain income tax positions, unrecognized benefits and accrued interest were immaterial at both September 30, 2007 and January 1, 2007. Peoples’ income tax returns are subject to review and examination by federal and state taxing authorities. Peoples is currently open to audit under the applicable statutes of limitations by the Internal Revenue Service for the years ended December31, 2004 through 2006.The years open to examination by state taxing authorities vary by jurisdiction. See Note 8. Contingent Liabilities for information regarding pending examination matters. 3.Stock-Based Compensation: Under the Peoples Bancorp Inc. 2006 Equity Plan (the “2006 Equity Plan”) approved by shareholders, Peoples may grant, among other awards, nonqualified stock options, incentive stock options, restricted stock awards, stock appreciation rights or any combination thereof covering up to 500,000 common shares to employees and non-employee directors.In prior years, Peoples granted nonqualified and incentive stock options to employees and non-employee directors under the 2006 Equity Plan and predecessor plans.Since February 2007, Peoples has granted a combination of restricted common shares and stock appreciation rights (“SARs”) to employees and restricted common shares to non-employee directors subject to the terms and conditions prescribed by the 2006 Equity Plan.Common shares issued in connection with stock-based awards are issued from treasury shares to the extent available.If no treasury shares are available, common shares are issued from authorized but unissued common shares. Stock Options Under the provisions of the 2006 Equity Plan and predecessor stock option plans, the exercise price per share of any stock option granted may not be less than the fair market value of the underlying common shares on the date of grant of the stock option.The stock options granted to employees in 2006 vest three years from the grant date.Stock options granted to non-employee directors in 2006 vested six months from the grant date.All stock options granted to both employees and non-employee directors expire ten years from the date of grant.The following summarizes the changes to Peoples’ stock options for the nine months ended September 30, 2007: Number of Shares Weighted-Average Exercise Price Weighted- Average Remaining Contractual Life Aggregate Intrinsic Value Outstanding at January 1 397,766 $21.88 Granted – – Exercised 49,494 17.42 Forfeited 5,572 21.85 Outstanding at September 30 342,700 $22.52 5.0 years $1,502,000 Exercisable at September 30 299,044 $21.66 4.5 years $1,502,000 For the nine months ended September 30, 2007, total intrinsic value of stock options exercised was $490,000.At September 30, 2007, unrecognized stock-based compensation expense related to unvested stock options totaled $86,000, which will be recognized over a weighted-average period of 1.4 years. 8 Table of Contents The following summarizes information concerning Peoples’ stock options outstanding at September 30, 2007: Options Outstanding Options Exercisable Range of Exercise Prices Number of Shares Weighted-Average Remaining Contractual Life Weighted-Average Exercise Price Number of Shares Weighted-Average Exercise Price $13.48 to $18.21 85,998 2.1 years $14.41 85,998 $14.41 $18.70 to $22.32 81,202 4.0 years 21.40 81,202 21.40 $22.33 to $27.51 90,816 5.9 years 25.52 90,816 25.52 $27.51 to $30.00 84,684 7.8 years 28.62 41,028 28.80 342,700 5.0 years $22.52 299,044 $21.66 Stock Appreciation Rights SARs granted to employees have an exercise price equal to the fair market value of Peoples’ common shares on the date of grant and will be settled using common shares of Peoples.Additionally, the SARs granted will vest three years from the grant date and expire ten years from the date of grant.The following summarizes the changes to Peoples’ SARs for the nine months ended September 30, 2007: Number of Shares Weighted-Average Exercise Price Weighted- Average Remaining Contractual Life Outstanding at January 1 – $ – Granted 27,047 28.14 Exercised – – Forfeited 673 29.25 Outstanding at September 30 26,374 $28.11 9.3 years Exercisable at September 30 535 $29.25 0.8 years The weighted-average estimated fair value of the SARs granted was $7.93.At September 30, 2007, unrecognized stock-based compensation expense related to unvested SARs totaled $93,000, which will be recognized over a weighted-average period of 2.4 years. The estimated fair value of SARs granted during 2007 was calculated at grant date using the Black-Scholes option pricing model with the following weighted-average assumptions: Risk-free interest rate 4.83% Dividend yield 2.93% Volatility factor of the market price of underlying common stock 25.4% Weighted-average expected life 10 years The Black-Scholes option valuation model was originally developed for use in estimating the fair value of traded options, which have different characteristics than stock-based awards granted by Peoples, such as no vesting or transfer restrictions.The model requires the input of highly subjective assumptions, including the expected stock price volatility, which can materially affect the fair value estimate.The expected volatility and expected life assumptions were based solely on historical data.The expected dividend yield is computed based on the current dividend rate and the risk-free interest rate is based on U.S.Treasury zero-coupon issues with a remaining term approximating the expected life of the awards. 9 Table of Contents Restricted Shares Under the 2006 Equity Plan, Peoples may award restricted common shares to officers, key employees and non-employee directors.In general, the restrictions on common shares awarded to non-employee directors expire after six months, while the restrictions on common shares awarded to employees expire after three years.Peoples recognizes compensation expense over the restricted period.The following summarizes the changes to Peoples’ restricted common shares for the nine months ended September 30, 2007: Weighted- Average Number Grant Date of Shares Fair Value Outstanding at January 1 – $– Awarded 13,043 28.67 Released 3,903 29.25 Forfeited 192 29.25 Outstanding at September 30 8,948 $28.40 For the nine months ended September 30, 2007, total intrinsic value of restricted stock released was $100,000.Unrecognized stock-based compensation expense related to restricted common shares totaled $107,000 at September 30, 2007, which will be recognized over a weighted-average period of 1.9 years. 4.Employee Benefit Plans: Peoples sponsors a noncontributory defined benefit pension plan that covers substantially all employees hired before January 1, 2003, and a noncontributory defined contribution plan that covers substantially all employees hired on or after January 1, 2003.Peoples also sponsors a contributory postretirement benefit plan for former employees who were retired as of December 31, 1992.The following table details the components of the net periodic benefit cost for the plans: Pension Benefits Three Months Ended Nine Months Ended September 30, September 30, (Dollars in thousands) 2007 2006 2007 2006 Service cost $212 $218 $635 $652 Interest cost 189 189 568 566 Expected return on plan assets (297) (291) (893) (873) Amortization of prior service cost 1 1 2 2 Amortization of net loss 40 64 120 192 Net periodic benefit cost $145 $181 $432 $539 Postretirement Benefits Three Months Ended Nine Months Ended September 30, September 30, (Dollars in thousands) 2007 2006 2007 2006 Interest cost $7 $6 $20 $19 Amortization of net loss – – 2 – Net periodic benefit cost $7 $6 $22 $19 5.Junior Subordinated Notes Held by Subsidiary Trusts: Peoples previously formed two statutory business trusts (the “Trusts”) for the purpose of issuing or participating in pools of corporation-obligated mandatorily redeemable capital securities (the “Capital Securities” or “Trust Preferred Securities”), with 100% of the common equity in the Trusts owned by Peoples.The proceeds from the Capital Securities and common equity were invested in junior subordinated debt securities of Peoples (the “Debentures”). 10 Table of Contents The Debentures held by the trusts are the sole assets of those trusts.Distributions on the Capital Securities are payable semiannually at a rate per annum equal to the interest rate being earned by the Trusts on the Debentures and are recorded as interest expense by Peoples.Since the Trusts are variable interest entities and Peoples is not deemed to be the primary beneficiary, the Trusts are not included in Peoples’ consolidated financial statements.As a result, Peoples includes the Debentures as a separate category of long-term debt on the Consolidated Balance Sheets entitled “Junior Subordinated Notes Held by Subsidiary Trusts” and the related expense as interest expense on the Consolidated Statements of Income. Under the provisions of the Debentures, Peoples has the right to defer payment of interest on the Debentures at any time, or from time to time, for periods not exceeding five years.If interest payments on the Debentures are deferred, the dividends on the Capital Securities are also deferred.Interest on the Debentures is cumulative.Peoples has entered into agreements which, taken collectively, fully and unconditionally guarantee the Capital Securities subject to the terms of each of the guarantees. The Capital Securities are subject to mandatory redemption, in whole or in part, upon repayment of the Debentures.The Debentures held by PEBO Capital Trust I are first redeemable, in whole or in part, by Peoples on May 1, 2009.On April 23, 2007, Peoples repaid the entire $7.2 million of the Debentures held by PEBO Capital Trust II, which had a then current rate of 9.10%.As a result of this repayment, PEBO Capital Trust II redeemed all of the outstanding Capital Securities and common equity and was dissolved in accordance with the terms of the Amended and Restated Declaration of Trust of PEBO Capital Trust II. Under the risk-based capital standards for bank holding companies adopted by the Board of Governors of the Federal Reserve System, the Trust Preferred Securities qualify as Tier 1 capital for regulatory capital purposes, subject to certain quantitative limits and qualitative standards.Specifically, the aggregate amount of trust preferred securities and certain other capital elements that qualify as Tier 1 capital is limited to 25% of core capital elements, net of goodwill, with the excess amount not qualifying for Tier1 capital being included in Tier2 capital.Additionally, trust preferred securities no longer qualify for Tier1 capital within fiveyears of their maturity.The redemption of the Capital Securities issued by PEBO Capital Trust II had a minimal impact on Peoples’ regulatory capital ratios. The Capital Securities issued by the Trusts are summarized as follows: (Dollars in thousands) September 30, 2007 December 31, 2006 Capital Securities of PEBO Capital Trust I, 8.62%, due May 1, 2029, net of unamortized issuance costs $22,452 $22,425 Capital Securities of PEBO Capital Trust II, 6-month LIBOR + 3.70%, due April 22, 2032, net of unamortized issuance costs – 6,987 Total capital securities $22,452 $29,412 Total capital securities qualifying for Tier 1 capital $22,452 $29,412 6.Comprehensive Loss The following details the change in the components of Peoples’ accumulated other comprehensive loss for the nine months ended September 30, 2007: Unrecognized Unrealized Net Pension and Accumulated Gains (Loss) Postretirement Comprehensive (Dollars in thousands) on Securities Costs Loss Balance, December 31, 2006 $(979) $(2,018) $(2,997) Current period change 788 79 867 Balance, September 30, 2007 $(191) $(1,939) $(2,130) 11 Table of Contents 7.Earnings per Share Basic earnings per share are computed by dividing net income by the weighted-average number of common shares outstanding.Diluted earnings per share is computed by dividing net income by the weighted-average number of common shares outstanding adjusted to include the effect of potentially dilutive common shares. Potentially dilutive common shares include incremental shares issuable upon exercise of outstanding stock options and non-vested restricted common shares using the treasury stock method.The calculation of basic and diluted earnings per share for the three and nine month periods ended September 30, 2007 and 2006, was as follows: Three Months Ended Nine Months Ended September 30, September 30, (dollars in thousands, except per share data) 2007 2006 2007 2006 Net income $5,115 $5,322 $16,110 $16,789 Weighted-average common shares outstanding 10,421,548 10,638,824 10,502,866 10,587,462 Effect of potentially dilutive common shares 62,109 110,172 71,068 121,850 Total weighted-average diluted common shares outstanding 10,483,657 10,748,996 10,573,934 10,709,312 Earnings per Share: Basic $0.49 $0.50 $1.53 $1.59 Diluted $0.49 $0.50 $1.52 $1.57 8.Contingent Liabilities In the normal course of business, Peoples and its subsidiaries are routinely subject to examinations and challenges from federal and state tax authorities regarding positions taken in their tax returns.Any challenge or examination by a tax authority may result in adjustments to the timing or amount of taxable net worth or taxable income or deductions or the allocation of income among tax jurisdictions.Such adjustments, if not resolved in Peoples’ favor, could have a material adverse effect on Peoples’ financial condition and results of operation. Peoples Bank, National Association (“Peoples Bank”) has been undergoing an examination by the Ohio Department of Taxation (the “Department”) of its 2002 Ohio Corporation Franchise Tax Report related to the fiscal year ended December 31, 2001 (the “2002 Tax Year”).As a result of this examination, the Department issued a Notice of Assessment in the amount of approximately $1.4 million in regard to Peoples Bank’s corporate franchise tax liability for the 2002 Tax Year.The Department has also proposed adjustments to Peoples Bank’s 2003 Ohio Corporation Franchise Tax Report (the “2003 Ohio Report”) related to the fiscal year ended December 31, 2002 (the “2003 Tax Year”) on the basis of the 2002 Tax Year assessment that would materially increase the amount of corporate franchise tax due.Management disagrees with the assessment and the proposed adjustments in their entirety and has filed a Petition for Reassessment with the Department objecting to the assessment. On June 25, 2007, the Department commenced an examination of Peoples Bank’s Ohio Corporation Franchise Tax Reports related to the fiscal years ended December 31, 2002 through 2005, and an examination of other related companies for the same periods.In October 2007, Peoples Bank received notification that the Department has determined a wholly owned subsidiary of Peoples Bank incorporated in Delaware has nexus within the State of Ohio and, in the Department’s opinion, is required to file Ohio corporate franchise tax returns.Further, the Department has indicated that it intends to pursue this issue for the years ended December 31, 2000 through 2005.Management disagrees with the position taken by the Department in its entirety and believes the subsidiary is not liable for Ohio corporate franchise tax. While management believes it has taken appropriate positions on the tax returns under examination and does not expect the examinations will have a material impact on Peoples’ future financial statements, Peoples is unable to assess whether an unfavorable outcome is probable, nor to estimate the amount of liability, if any, that might result from an unfavorable outcome.Accordingly, no assurance can be given that Peoples’ corporate franchise tax liability for any tax year under examination will not be different than what is reflected in Peoples’ current and historical consolidated financial statements since the outcome of the examinations by the Department and ultimate resolution of the assessment with regard to the 2002 Tax Year are inherently difficult to predict.To the extent additional taxes may be due, Peoples recognizes liabilities for such tax exposures when management judges the losses associated with the claims to be probable and the amount of loss can be reasonably estimated. 12 Table of Contents ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF RESULTS OF OPERATION AND FINANCIAL CONDITION SELECTED FINANCIAL DATA The following data should be read in conjunction with the unaudited consolidated financial statements and management’s discussion and analysis that follows: At or For the Three Months At or For the Nine Months Ended September 30, Ended September 30, SIGNIFICANT RATIOS 2007 2006 2007 2006 Return on average equity 10.27% 11.05% 10.88% 11.97% Return on average assets 1.09% 1.13% 1.15% 1.20% Net interest margin (a) 3.26% 3.20% 3.29% 3.29% Efficiency ratio (b) 57.03% 59.04% 58.06% 57.30% Average stockholders' equity to average assets 10.60% 10.20% 10.61% 10.05% Average loans to average deposits 92.09% 93.99% 93.04% 95.51% Cash dividends to net income 44.83% 42.31% 43.10% 39.38% Nonperforming loans as a percent of total loans (c) 0.56% 1.25% 0.56% 1.25% Nonperforming assets as a percent of total assets (d) 0.34% 0.76% 0.34% 0.76% Allowance for loan losses to loans net of unearned interest 1.32% 1.42% 1.32% 1.42% Allowance for loan losses to nonperforming loans (c) 237.33% 113.50% 237.33% 113.50% Provision for loan losses to average loans 0.09% 0.08% 0.22% 0.16% Net charge-offs as a percentage of average loans (annualized) 0.36% 0.04% 0.27% 0.04% CAPITAL RATIOS (end of period) Tier I capital ratio 11.82% 11.72% 11.82% 11.72% Total risk-based capital ratio 13.04% 13.02% 13.04% 13.02% Leverage ratio 8.67% 8.79% 8.67% 8.79% PER SHARE DATA Earnings per share – basic $0.49 $0.50 $1.53 $1.59 Earnings per share – diluted 0.49 0.50 1.52 1.57 Cash dividends declared per share 0.22 0.21 0.66 0.62 Book value per share (end of period) 19.25 18.46 19.25 18.46 Tangible book value per share (end of period) (e) $12.63 $11.99 $12.63 $11.99 Weighted average shares outstanding – Basic 10,421,548 10,638,824 10,502,866 10,587,462 Weighted average shares outstanding – Diluted 10,483,657 10,748,996 10,573,934 10,709,312 Common shares outstanding at end of period 10,363,397 10,664,603 10,363,397 10,664,603 (a) Fully-tax equivalent net interest income as a percentage of average earning assets. (b) Non-interest expense (less intangible amortization) as a percentage of fully-tax equivalent net interest income plus non-interest income (excluding gains or losses on investment securities and asset disposals). (c) Nonperforming loans include loans 90 days past due and accruing, renegotiated loans and nonaccrual loans. (d) Nonperforming assets include nonperforming loans and other real estate owned. (e) Tangible book value per share reflects capital calculated for banking regulatory requirements and excludes balance sheet impact of intangible assets acquired through acquisitions. 13 Table of Contents Forward-Looking Statements Certain statements in this Form 10-Q which are not historical fact are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, Section 21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995.Words such as “feels”, “expects,” “believes”, “plans”,“will”, “would”, “should”, “could” and similar expressions are intended to identify these forward-looking statements but are not the exclusive means of identifying such statements.Forward-looking statements are subject to risks and uncertain­ties that may cause actual results to differ materially.Factors that might cause such a difference include, but are not limited to: (1) competitive pressures among financial institutions or from non-financial institutions, which may increase significantly; (2) changes in the interest rate environment, which may adversely impact interest margins; (3) prepayment speeds, loan originations and sale volumes, charge-offs and loan loss provisions, which may be less favorable than expected; (4) general economic conditions, either national or in the states in which Peoples does business, which may be less favorable than expected; (5) political developments, wars or other hostilities, which may disrupt or increase volatility in securities markets or other economic conditions; (6) legislative or regulatory changes or actions, which may adversely affect the business of Peoples; (7) changes in the conditions and trends in the securities markets; (8) a delayed or incomplete resolution of regulatory issues that could arise; (9) the impact of reputation risk created by the developments discussed above on such matters as business generation and retention, funding and liquidity; (10) the costs and effects of regulatory and legal developments, including the outcome of regulatory or other governmental inquiries and legal proceedings and results of regulatory examinations; and (11) other risk factors relating to the banking industry or Peoples as detailed from time to time in Peoples’ reports filed with the Securities and Exchange Commission (“SEC”), including those risk factors included in the disclosure under the heading “ITEM 1A. RISK FACTORS” of Part I of Peoples’ 2006 Form 10-K and in the disclosure in “ITEM 1A: RISK FACTORS” of Part II of this Quarterly Report on Form 10-Q. All forward-looking statements speak only as of the execution date of this Form 10-Q and are expressly qualified in their entirety by the cautionary statements.Although management believes the expectations in these forward-looking statements are based on reasonable assumptions within the bounds of management’s knowledge of Peoples’ business and operations, it is possible that actual results may differ materially from these projections.Additionally, Peoples undertakes no obligation to update these forward-looking statements to reflect events or circumstances after the date of this Form 10-Q or to reflect the occurrence of unanticipated events except as may be required by applicable legal requirements.Copies of documents filed with the SEC are available free of charge at the SEC’s website at http://www.sec.gov and/or from Peoples’ website. Business Overview The following discussion and analysis of the unaudited consolidated financial statements of Peoples Bancorp Inc. and its subsidiaries (“Peoples” refers to Peoples Bancorp Inc. and, when appropriate, Peoples Bancorp Inc. and its consolidated subsidiaries collectively) is presented to provide insight into management’s assessment of the financial condition and results of operations. Peoples offers diversified financial products and services through 50 financial service locations and 37 ATMs in southeastern Ohio, northwestern West Virginia and northeastern Kentucky through its financial service units – Peoples Bank, National Association (“Peoples Bank”), Peoples Financial Advisors (a division of Peoples Bank) and Peoples Insurance Agency, Inc.Peoples Bank is a member of the Federal Reserve System and subject to regulation, supervision and examination by the Office of the Comptroller of the Currency. Peoples’ products and services include traditional banking products, such as deposit accounts, lending products, credit and debit cards, corporate and personal trust services, a complete array of life, health, property and casualty insurance products and customer-tailored services for fiduciary needs, investment alternatives, financial planning, retirement plans and other asset management needs.Peoples provides services through traditional walk-in offices and automobile drive-in facilities, automated teller machines, banking by phone and its internet-banking service, Peoples OnLine Connection, at its website www.peoplesbancorp.com (this uniform resource locator (URL) is an inactive, textual reference only).Brokerage services are offered exclusively through an unaffiliated registered broker-dealer located at Peoples’ offices. This discussion and analysis should be read in conjunction with the audited consolidated financial statements, and notes thereto, contained in Peoples’ 2006 Form 10-K, as well as the consolidated financial statements, ratios, statistics and discussions contained elsewhere in this Form 10-Q. 14 Table of Contents Critical Accounting Policies The accounting and reporting policies of Peoples conform to US GAAP and to general practices within the financial services industry.The preparation of the financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could materially differ from those estimates.Management has identified the accounting policies that, due to the judgments, estimates and assumptions inherent in those policies, are critical to an understanding of Peoples’ consolidated financial statements and management’s discussion and analysis at September 30, 2007, which were unchanged from the policies disclosed in Peoples’ 2006 Form 10-K. Summary of Recent Transactions and Events The following is a summary of recent transactions that have impacted or are expected to impact Peoples’ results of operations or financial condition: o On January 12, 2007, Peoples announced the authorization to repurchase up to 425,000, or approximately 4%, of Peoples’ then outstanding common shares in 2007 in open market transactions (the “2007 Stock Repurchase Program”).Any repurchased common shares will be held as treasury shares and are anticipated to be used for future exercises of equity awards granted under Peoples’ equity plans, future issuances of common shares in connection with Peoples’ deferred compensation plans, and other general corporate purposes.Through October 30, 2007, Peoples had repurchased 379,500 common shares (or 89% of the total authorized), at an average price of $26.64, under the 2007 Stock Repurchase Program.The 2007 Stock Repurchase Program expires on December 31, 2007. o On April 5, 2007, Peoples announced plans to construct a new financial services office in Huntington, West Virginia.The new office will include drive-through banking facilities and an ATM and is expected to open in November 2007. o As described in Note 5 of the Notes to the Unaudited Consolidated Financial Statements, on April 23, 2007, Peoples repaid the entire $7.2 million of variable rate junior subordinated notes issued to and held by its subsidiary, PEBO Capital Trust II, which had a then current rate of 9.10%.This redemption had minimal impact on Peoples’ regulatory capital ratios and produced a modest improvement in net interest income and margin, as the junior subordinated notes initially were replaced by lower cost borrowings. o On June 4, 2007, Peoples announced plans to open a full-service banking location in Zanesville, Ohio.Management originally anticipated the office to be opened during the third quarter; however, it is now probable that the entry into the Zanesville market will be delayed as management strategically explores all possibilities to entering that market, including office location, personnel, products and services to be offered, the approach to customers and any other element of this expansion. The impact of these transactions, where material, is discussed in the applicable sections of this management’s discussion and analysis. As previously disclosed in “ITEM 1A. RISK FACTORS” and Note 18 of the Notes to the Consolidated Financial Statements included in Item 8 of Peoples’ 2006 Form 10-K, Peoples Bank has been undergoing an examination by the Ohio Department of Taxation (the “Department”) of its 2002 Ohio Corporation Franchise Tax Report related to the fiscal year ended December 31, 2001 (the “2002 Tax Year”).On June 25, 2007, the Department commenced an examination of Peoples Bank’s Ohio Corporation Franchise Tax Reports related to fiscal years ended December 31, 2002 through 2005, and an examination of other related companies for the same periods.Additional information regarding the examinations by the Department can be found in “ITEM 1:LEGAL PROCEEDINGS” of Part II of this Quarterly Report on Form 10-Q. 15 Table of Contents Executive Summary Net income totaled $5.1 million, or $0.49 per diluted share, in the third quarter of 2007 compared to $5.3 million and $0.50 per diluted share earned in the third quarter of 2006.On a year-to-date basis, net income totaled $16.1 million and diluted earnings per share were $1.52 through September 30, 2007, versus $16.8 million and $1.57 a year ago. Peoples’ earnings for the three and nine months ended September 30, 2007, were reduced by a $675,000 ($439,000 after-tax) other-than-temporary impairment charge related to a collateralized debt obligation investment security, which is comprised of bank-issued trust preferred securities and other debt obligations issued by financial services companies.This impairment charge was the result of management’s normal quarterly analysis of the investment portfolio and its conclusion that the decline in fair value was attributable to deterioration of the credit worthiness of a single underlying issuer during the third quarter of 2007.In comparison, third quarter and year-to-date 2006 earnings included a $232,000 ($151,000 after-tax) gain from the sale of a banking office.The impact of these transactions were mostly offset by Peoples generating an additional $209,000 of net interest income and $372,000 of non-interest revenues in the third quarter of 2007 compared to 2006’s third quarter, while at the same time reducing non-interest expense by $167,000. Return on equity (“ROE”) was 10.27% for the third quarter of 2007 versus 11.05% a year ago, while return on assets (“ROA”) was 1.09% and 1.13%, respectively.For the nine months ended September 30, 2007, ROE was 10.88% and ROA was 1.15%, compared to 11.97% and 1.20%, respectively, for the first nine months of 2006.Both ROE and ROA were negatively impacted by the lower net income compared to the same periods last year. For the three months ended September 30, 2007, net interest income was up 2% year-over-year, totaling $13.2 million versus $12.9 million, while net interest margin expanded six basis points to 3.26%. These improvements were the result of higher yields on earning assets, coupled with lower overall funding costs attributable to retail deposit growth that allowed Peoples to reduce the amount of higher-costing wholesale funds.Compared to the second quarter of 2007, net interest income and margin were lower in the third quarter, due primarily to the impact of second quarter commercial loan payoffs.On a year-to-date basis, net interest income increased 1% and net interest margin was unchanged at 3.29%. Non-interest income, which excludes gains and losses on securities and asset disposals, was up 5% in the third quarter of 2007 and 3% for the nine months ended September 30, 2007, compared to the same periods last year.The primary driver of this growth was higher trust and investment revenues from an increase in assets under management.Insurance commissions were up 9% for the third quarter, contributing to the increase. Non-interest expense was $12.6 million for the third quarter of 2007, down slightly from the third quarter of 2006, due to reductions in various operating costs.On a year-to-date basis, non-interest expense increased 2% to $39.1 million, due mostly to higher salary and benefit costs. Total assets were $1.89 billion at September 30, 2007, up $12.7 million since year-end 2006, as a decline in loan balances was more than offset by purchases of investment securities.At September 30, 2007, gross portfolio loan balances were $1.11 billion compared to $1.13 billion at year-end 2006, a $25.8 million decrease due to higher than normal commercial loan payoffs that exceeded new originations.Investment securities totaled $590.7 million at quarter-end versus $548.7 million at year-end 2006. At September 30, 2007, total liabilities were $1.69 billion compared to $1.68 billion at December 31, 2006.Total deposit balances decreased $50.0 million through nine months of 2007, the result of Peoples’ reducing brokered deposits by $71.6 million and growing retail deposits $21.6 million.Total borrowed funds have increased $60.8 million since year-end 2006, to $485.9 million at quarter-end.This increase was due mostly to Peoples using various lower rate borrowings to replace the matured brokered deposits. Total stockholders’ equity was $199.4 million at September 30, 2007, up 1% from $197.2 million at December 31, 2006, as a $9.2 million increase in Peoples’ retained earnings was mostly offset by an $8.3 million increase in treasury stock. 16 Table of Contents RESULTS OF OPERATIONS Net Interest Income Net interest income, which is Peoples’ largest source of revenue, is the difference between interest income on earning assets, primarily loans and investment securities, and interest expense on deposits and borrowings used to fund those assets.Net interest incomeis affected by the general level and changes in interest rates, the steepness of the yield curve, changes in the amount and composition of interest earning assets and interest bearing liabilities, as well as the frequency of repricing of those assets and liabilities. In the third quarter of 2007, net interest income totaled $13.2 million, up 2% from a year ago, and was $40.0 million versus $39.8 million for the nine months ended September 30, 2007 and 2006, respectively.These increases were attributable to higher yields on earning assets, coupled with a reduction in the volume of higher-costing wholesale funds that tempered the overall increase in Peoples’ cost of funds. Net interest margin, calculated by dividing fully-tax equivalent (“FTE”) net interest income by average interest-earning assets, serves as an important measurement of the net revenue stream generated by the volume, mix and pricing of Peoples’ earning assets and interest-bearing liabilities.FTE net interest income is calculated by increasing interest income to convert tax-exempt income earned on obligations of states and political subdivisions to the pre-tax equivalent of taxable income using a 35% tax rate.The following tables detail the calculation of FTE net interest income, Peoples’ average balance sheet and analysis of net interest income for the periods presented: Three Months Ended Nine Months Ended September 30, June 30, September 30, September 30, (Dollars in thousands) 2007 2007 2006 2007 2006 Net interest income, as reported $13,152 $13,333 $12,943 $40,006 $39,751 Taxable equivalent adjustments 407 324 413 1,064 1,269 Fully-tax equivalent net interest income $13,559 $13,657 $13,356 $41,070 $41,020 17 Table of Contents For the Three Months Ended September 30, 2007 June 30, 2007 September 30, 2006 Average Income/ Yield/ Average Income/ Yield/ Average Income/ Yield/ (Dollars in thousands) Balance Expense Rate Balance Expense Rate Balance Expense Rate ASSETS Short-term investments: Deposits with other banks $1,970 $23 4.71% $2,462 $30 4.85% $2,346 $28 4.70% Federal funds sold 2,065 27 5.09% 1,043 14 5.27% 1,945 25 5.08% Total short-term investments 4,035 50 4.91% 3,505 44 4.98% 4,291 53 4.96% Securities (1): Taxable 505,860 6,507 5.15% 487,381 5,984 4.91% 494,968 6,047 4.89% Tax-exempt (2) 65,772 1,083 6.59% 53,233 836 6.28% 67,414 1,104 6.55% Total securities 571,632 7,590 5.31% 540,614 6,820 5.05% 562,382 7,151 5.09% Loans (3): Commercial (2) 733,240 14,069 7.61% 760,062 14,686 7.75% 742,270 13,989 7.48% Real estate (4) 291,199 5,240 7.20% 293,204 5,247 7.16% 309,269 5,378 6.96% Consumer 81,153 1,699 8.31% 77,289 1,607 8.34% 71,751 1,491 8.24% Total loans 1,105,592 21,008 7.55% 1,130,555 21,540 7.64% 1,123,290 20,858 7.38% Less: Allowance for loan loss (14,662) (14,656) (15,507) Net loans 1,090,930 21,008 7.66% 1,115,899 21,540 7.74% 1,107,783 20,858 7.49% Total earning assets 1,666,597 28,648 6.84% 1,660,018 28,404 6.86% 1,674,456 28,062 6.67% Intangible assets 68,754 68,142 69,332 Other assets 129,015 128,315 129,434 Total assets $1,864,366 $1,856,475 $1,873,222 LIABILITIES AND STOCKHOLDERS' EQUITY Interest-bearing deposits: Savings $113,740 $190 0.66% $117,149 $188 0.64% $120,595 $201 0.66% Demand 331,105 2,511 3.01% 323,216 2,361 2.93% 311,405 2,150 2.74% Time 583,581 6,746 4.59% 597,118 6,798 4.57% 596,006 6,444 4.29% Total interest-bearing deposits 1,028,426 9,447 3.64% 1,037,483 9,347 3.61% 1,028,006 8,795 3.39% Borrowed funds: Short-term: FHLB advances 193,493 2,529 5.11% 180,800 2,385 5.22% 210,084 2,819 5.25% Retail repurchase agreements 32,441 355 4.35% 34,958 387 4.44% 26,883 301 4.38% Wholesale repurchase agreements 6,652 91 5.35% 5,000 69 5.46% – – – Total short-term borrowings 232,586 2,975 5.03% 220,758 2,841 5.11% 236,967 3,120 5.27% Long-term: FHLB advances 69,341 811 4.64% 68,250 768 4.52% 93,678 1,059 4.49% Wholesale repurchase agreements 125,652 1,360 4.29% 118,352 1,260 4.26% 100,163 890 3.48% Other long-term borrowings 22,447 496 8.64% 24,055 531 8.72% 40,237 842 8.37% Total long-term borrowings 217,440 2,667 4.89% 210,657 2,559 4.84% 234,078 2,791 4.77% Total borrowed funds 450,026 5,642 4.92% 431,415 5,400 4.96% 471,045 5,911 4.92% Total interest-bearing liabilities 1,478,452 15,089 4.03% 1,468,898 14,747 4.01% 1,499,051 14,706 3.88% Non-interest-bearing deposits 172,164 173,565 167,103 Other liabilities 16,125 15,495 16,071 Total liabilities 1,666,741 1,657,958 1,682,225 Stockholders’ equity 197,625 198,517 190,997 Total liabilities and stockholders' equity $1,864,366 $1,856,475 $1,873,222 Interest spread $13,559 2.81% $13,657 2.85% $13,356 2.79% Interest income to earning assets 6.84% 6.86% 6.67% Interest expense to earning assets 3.58% 3.55% 3.47% Net interest margin 3.26% 3.31% 3.20% 18 Table of Contents For the Nine Months Ended September 30, 2007 2006 Average Income/ Yield/ Average Income/ Yield/ (Dollars in thousands) Balance Expense Rate Balance Expense Rate ASSETS Short-term investments: Deposits with banks $2,557 $91 4.76% $2,466 $75 4.08% Federal funds sold 1,251 48 5.13% 1,539 57 4.95% Total short-term investments 3,808 139 4.89% 4,005 132 4.38% Securities (1): Taxable 499,853 18,893 5.04% 509,159 18,331 4.80% Tax-exempt (2) 57,372 2,796 6.50% 68,039 3,341 6.55% Total securities 557,225 21,689 5.19% 577,198 21,672 5.01% Loans (3): Commercial (2) 749,377 43,278 7.72% 718,095 39,498 7.35% Real estate (4) 294,541 15,801 7.15% 313,746 16,092 6.84% Consumer 77,883 4,838 8.31% 68,575 4,278 8.34% Total loans 1,121,801 63,917 7.61% 1,100,416 59,868 7.27% Less: Allowance for loan loss (14,683) (15,119) Net loans 1,107,118 63,917 7.71% 1,085,297 59,868 7.37% Total earning assets 1,668,151 85,745 6.86% 1,666,500 81,672 6.54% Intangible assets 68,496 68,957 Other assets 128,645 130,292 Total assets $1,865,292 $1,865,749 LIABILITIES AND STOCKHOLDERS' EQUITY Interest-bearing deposits: Savings $115,006 $544 0.63% $124,571 $602 0.65% Demand 324,213 7,086 2.92% 297,060 5,502 2.48% Time 594,262 20,291 4.57% 563,962 16,768 3.98% Total interest-bearing deposits 1,033,481 27,921 3.61% 985,593 22,872 3.10% Borrowed funds: Short-term: FHLB advances 194,371 7,659 5.20% 178,475 6,687 4.94% Retail repurchase agreements 34,236 1,146 4.48% 31,882 956 3.95% Wholesale repurchase agreements 5,557 226 5.38% – – – Total short-term borrowings 234,164 9,031 5.05% 210,357 7,643 4.84% Long-term: FHLB advances 68,748 2,333 4.54% 145,517 4,697 4.32% Wholesale repurchase agreements 117,491 3,713 4.22% 112,473 2,891 3.39% Other long-term borrowings 25,283 1,677 8.75% 41,936 2,549 8.04% Total long-term borrowings 211,522 7,723 4.87% 299,926 10,137 4.51% Total borrowed funds 445,686 16,754 4.97% 510,283 17,780 4.61% Total interest-bearing liabilities 1,479,167 44,675 4.02% 1,495,876 40,652 3.62% Non-interest-bearing deposits 172,288 166,590 Other liabilities 15,921 15,731 Total liabilities 1,667,376 1,678,197 Stockholders’ equity 197,916 187,552 Total liabilities and stockholders' equity $1,865,292 $1,865,749 Interest spread $41,070 2.84% $41,020 2.92% Interest income to earning assets 6.86% 6.54% Interest expense to earning assets 3.57% 3.25% Net interest margin 3.29% 3.29% 19 Table of Contents (1) Average balances are based on carrying value. (2) Interest income and yields are presented on a fully tax-equivalent basis using a 35% tax rate. (3) Nonaccrual and impaired loans are included in the average loan balances.Related interest income earned on nonaccrual loans prior to the loan being placed on nonaccrual is included in loan interest income.Loan fees included in interest income were immaterial for all periods presented. (4) Loans held for sale are included in the average loan balance listed.Related interest income on loans originated for sale prior to the loan being sold is included in loan interest income. The ability of financial institutions, including Peoples, to maintain and/or grow net interest income and margins over the last several quarters has been challenged by the flat and inverted yield curves that have existed, as the result of the Federal Reserve’s actions to increase short-term interest rates between mid-2004 through mid-2006.Further contributing to the challenging interest rate conditions has been ongoing, intense competition for both loans and deposits.These factors have caused funding costs to rise at a faster rate than yields on earning assets, which compresses net interest margin. In the third quarter of 2007, net interest income and margin were down from the prior quarter, due mostly to a $25.0 million decrease in average loans attributable to the sizable commercial loan payoffs in the second quarter.The impact of those payoffs was offset by purchases of investment securities that resulted in a $31.0 million increase in average investments over the second quarter of 2007, although the yields on the securities purchased were lower than the yields on the loans they replaced causing the slight decrease in the overall yield on earning assets.On a year-to-date basis, average earning assets were basically flat, while the FTE yield increased 32 basis points, reflecting management’s interest rate risk strategy of using investment portfolio cash flows during most of 2006 to fund loan growth. Another key component of Peoples’ current interest rate risk strategy involves growing deposit balances in order to reduce the amount of, and reliance on, wholesale funding sources that generally carry higher market rates of interest.Although third quarter average deposits were down compared to the prior quarter, Peoples has experienced year-over-year growth for both the three and nine months ended September 30, 2007, primarily the result of increased balances in money markets, retail certificates of deposits and non-interest-bearing accounts.Included in Peoples’ interest-bearing deposits are brokered certificates of deposit that are managed as part of Peoples’ wholesale funding.In the third quarter of 2007, these wholesale deposits averaged $64.5 million, with an average cost of 5.08%, versus $67.6 million, and average cost of 5.14%, in the prior quarter and $97.2 million, and average cost of 4.98%, in 2006’s third quarter.For the nine months ended September 30, 2007, average brokered deposits were down 4%, totaling $67.5 million versus $70.5 million a year ago. Growth in retail deposit balances in 2007 has been used to reduce the level of borrowed funds compared to last year.Third quarter average borrowings were down 4%, while on a year-to-date basis, average borrowings decreased $64.6 million, or 13%.Peoples’ average cost of funds in the third quarter was essentially flat compared to the prior quarter but was up 15 basis points from 2006’s third quarter, and expanded 40 basis points through nine months of 2007.The higher cost of funds reflects the impact of matured deposits and borrowings being replaced at current, higher market rates.However, management has tempered the overall increase in funding costs by adjusting the mix of wholesale funding by repaying higher-costing funds, such as the junior subordinated notes held by PEBO Capital Trust II, using other lower cost borrowings.Management may make adjustments to the mix of borrowed funds in the future, as deemed desirable, to manage liquidity and position the balance sheet for potential changes in interest rates.Additional information regarding Peoples’ borrowed funds can be found later in this discussion under the caption “FINANCIAL CONDITION-Funding Sources”. Overall, Peoples’ third quarter net interest income and margin levels were in line with management’s expectations, considering the increased volume of loan payoffs, competitive factors and the challenging interest rate environment.While the slope of the yield curve has recently steepened due to the Federal Reserve’s actions to lower short-term interest rates, management believes Peoples’ ability to grow net interest income and expand net interest margin in the near term will be limited by competitive pricing of new loans and deposits, as well as the repricing of some liabilities at potentially higher rates.Still, management will continue its efforts to adjust the mix of Peoples’ balance sheet, with the goal of minimizing the impact of future interest rate changes on net interest income, although Peoples’ net interest margin and income remain difficult to predict and manage in the current interest rate environment.Additional information regarding Peoples’ interest rate risk and the potential impact of interest rate changes on Peoples’ results of operations and financial condition can be found later in this discussion under the caption “Interest Rate Sensitivity and Liquidity”. 20 Table of Contents Provision for Loan Losses In the third quarter of 2007, Peoples’ provision for loan losses was $967,000, compared to $847,000 last quarter and $929,000 for the third quarter of 2006.The provision for loan losses is based on management’s quarterly evaluation of the loan portfolio and is directionally consistent with changes in Peoples’ overall loan quality since the second quarter of 2007. A portion of the provision relates to checking account overdrafts, which totaled $227,000, $136,000 and $254,000 for the same periods, respectively. When expressed as a percentage of average loans, the provision was 0.09% in the third quarter of 2007, versus 0.07% last quarter and 0.08% for the third quarter of 2006.The provision for loan losses will fluctuate each quarter based on the results of management’s formal analysis of the adequacy of the allowance for loan losses and procedural methodology that estimates the amount of credit losses probable within the loan portfolio.Additional information regarding changes in Peoples’ allowance for loan losses and loan credit quality can be found later in this discussion under the caption “Allowance for Loan Losses”. Non-Interest Income Peoples generates non-interest income from six primary sources: deposit account service charges, trust and investment income, insurance commissions, electronic banking (“e-banking”), mortgage banking and business owned life insurance (“BOLI”).Non-interest income, which excludes gains and losses on securities transactions and asset disposals, totaled $7.7 million and $23.7 million for the three and nine months ended September 30, 2007, up from $7.3 million and $23.0 million for the same periods a year ago.These increases were the result of revenue growth in each primary source, except deposit account service charges, which experienced a slight decline. Service charges and other fees on deposit accounts, which are based on the recovery of costs associated with services provided, comprised the largest portion of Peoples’ second quarter non-interest revenue.The following table details Peoples’ deposit account service charges: Three Months Ended Nine Months Ended September 30, June 30, September 30, September 30, (Dollars in thousands) 2007 2007 2006 2007 2006 Overdraft fees $1,796 $1,725 $1,850 $5,027 $5,166 Non-sufficient funds fees 538 493 578 1,468 1,582 Other fees and charges 228 227 254 880 999 Total deposit account service charges $2,562 $2,445 $2,682 $7,375 $7,747 Although down year-over-year, deposit account service charges increased 5% in the third quarter of 2007 versus the prior quarter from ongoing efforts to limit fee waivers.While management believes Peoples’ ongoing efforts to grow core deposits and add new customers could have a positive impact on future deposit account service charges, the amount of deposit account service charges ultimately recognized by Peoples each quarter, particularly overdraft and non-sufficient funds fees, is largely dependent on the timing and volume of customer activity. Insurance commissions also comprise a significant portion of Peoples’ total non-interest income.The following table details Peoples’ insurance commissions: Three Months Ended Nine Months Ended September 30, June 30, September 30, September 30, (Dollars in thousands) 2007 2007 2006 2007 2006 Property and casualty insurance $2,003 $2,178 $1,840 $6,167 $5,856 Life and health insurance 147 168 135 455 423 Credit life and A&H insurance 41 51 47 122 128 Contingent performance based commissions 8 12 – 815 1,041 Total insurance commissions $2,199 $2,409 $2,022 $7,559 $7,448 21 Table of Contents Property and casualty insurance sales commissions have grown year-over-year as increased production more than offset the impact of lower pricing margins within the insurance industry.Compared to the second quarter 2007, insurance income decreased slightly in the third quarter, due to normal seasonality of annual policy renewals.On a year-to-date basis, the increase in insurance commissions was tempered by lower revenue from performance based commission income.The bulk of this income is earned annually by Peoples during the first quarter and is based on a combination of factors, including loss experience of insurance policies sold, production volumes and overall financial performance of the insurance industry during the preceding year. Trust and investment revenues increased 23% in the third quarter of 2007 and 17% through nine months of 2007, compared to the same periods in 2006.Over the last twelve months, assets under management have grown from the addition of seasoned sales personnel, coupled with an increase in cross sales from the retail banking operations.At September 30, 2007, trust and brokerage assets under management had a market value of $932.7 million compared to $884.5 million at June 30, 2007 and $823.1 million at September 30, 2006, representing increases of 5% and 13%, respectively.The following table details Peoples’ trust and investment revenues: Three Months Ended Nine Months Ended September 30, June 30, September 30, September 30, (Dollars in thousands) 2007 2007 2006 2007 2006 Fiduciary $1,013 $1,041 $829 $2,980 $2,524 Brokerage 199 245 155 660 580 Total trust and investment revenues $1,212 $1,286 $984 $3,640 $3,104 In the third quarter of 2007, e-banking revenues were up 11% versus last year, while on a year-to-date basis, revenues rose 14%.Peoples’ has experienced a steady increase in the volume of debit card transactions throughout 2007, accounting for the higher e-banking revenues.At September 30, 2007, Peoples had 38,900 deposit relationships with debit cards, or 55% of all eligible deposit accounts, compared to 36,665 relationships and a 53% penetration rate a year ago.Peoples’ customers used their debit cards to complete $168.3 million of transactions for the nine months ended September 30, 2007, up 18% from $142.6 million through nine months of 2006. Non-Interest Expense Non-interest expense totaled $12.6 million for the third quarter of 2007 versus $12.8 million for the third quarter of 2006, due to reductions in various operating costs that offset higher salary and benefit costs, bankcard expense and software costs.Compared to the second quarter of 2007, non-interest expense was down 4% in the third quarter, largely the result of lower salaries and benefit costs, occupancy and equipment expense and professional fees.On a year-to-date basis, total non-interest expense was up 2%, with higher sales-based compensation expense and additional bankcard costs from increased customer activity accounting for most of this increase. Salary and benefit costs, Peoples’ largest non-interest expense, have increased in 2007 from a year ago, due largely to increased insurance sales commission expense and higher employee medical benefit costs, coupled with a modest increase in full-time equivalent employees.The following table details Peoples’ salaries and benefit costs: Three Months Ended Nine Months Ended September 30, June 30, September 30, September 30, (Dollars in thousands) 2007 2007 2006 2007 2006 Salaries and other compensation $5,164 $5,326 $4,905 $16,092 $15,121 Employee benefits 917 1,009 927 3,062 2,846 Payroll taxes and other employment-related costs 522 535 613 1,616 1,822 Total salary and benefit costs $6,603 $6,870 $6,445 $20,770 $19,789 Salaries and other compensation decreased in the third quarter versus the prior quarter, due mostly to the combination of lower incentive compensation earned during the quarter and larger amounts of salaries included in direct loan origination costs for third quarter loan originations, coupled with the non-recurrence of severance costs of $100,000.For both the three and nine months ended September 30, 2007, Peoples incurred higher sales-based compensation compared to the prior year periods, reflecting the increased insurance and investment sales.Although medical benefit costs have risen in 2007, Peoples’ pension plan expense has decreased, tempering the overall increase in benefit costs. 22 Table of Contents In the third quarter of 2007, net occupancy and equipment costs decreased 10% from a year ago and 11% versus the second quarter of 2007, due mostly to lower depreciation expense and maintenance costs, while decreased utilities costs contributed to the year-over-year decline.On a year-to-date basis, net occupancy and equipment costs were up 2%, attributable to additional maintenance costs and increased rent expense on certain leased property. Bankcard costs increased 17% for the three months ended September 30, 2007, and 22% on a year-to-date basis, compared to the same periods in 2006.These increases correspond directly to the higher volumes of customer activity and additional debit cards issued to customers, which has also produced a greater increase in the related bankcard revenue included Peoples’ e-banking income.Overall, management feels the additional bankcard costs are reasonable considering the higher net bankcard revenue through nine months of 2007.Peoples’ e-banking services also make it easier and more convenient for customers to complete transactions at a lower cost to Peoples, thus affording opportunities to improve overall relationship profitability. Peoples’ marketing expense, which includes the cost of advertising, public relations and charitable contributions, has decreasedthroughout 2007, from lower costs associated with Peoples’ deposit direct mail marketing and gift program, although third quarter charitable contributions increased modestly year-over-year and tempered the overall decline in marketing expense. Management believes non-interest expense could increase slightly in the fourth quarter of 2007 compared to the third quarter levels, due in part to costs related to the new office in Huntington, West Virginia, primarily salaries and benefit costs, net occupancy and equipment costs and marketing expense. Income Tax Expense For the nine months ended September 30, 2007, Peoples’ effective tax rate was 25.8%, down from 26.7% in the first half of 2007 and 26.6% through nine months of 2006.The reduction in the effective tax rate was attributable to utilization of additional tax credits in 2007.The effective tax rate of 25.8% through nine months of 2007 represents management’s current estimate for the full year 2007. Peoples has made various tax-advantaged investments as part of tax strategies designed to reduce its effective tax rate and overall tax burden.At September 30, 2007, these investments totaled $146.5 million versus $140.4 million at year-end 2006.Depending on economic and regulatory conditions, Peoples may make additional investments in the future as a means of managing its future effective tax rate. FINANCIAL CONDITION Cash and Cash Equivalents Cash and cash equivalents, primarily cash on hand and balances due from other banks, decreased $2.2 million during the third quarter of 2007, to $35.6 million at September 30, 2007.Since year-end 2006, cash and cash equivalents have declined $4.2 million.The amount of cash and cash equivalents fluctuates on a daily basis due to customer activity and Peoples’ liquidity needs.Management believes the current balance of cash and cash equivalents, along with the availability of other funding sources, provides Peoples with sufficient liquidity to meet its cash requirements.Further information regarding Peoples’ liquidity can be found later in this discussion under “Interest Rate Sensitivity and Liquidity.” Investment Securities At September 30, 2007, Peoples’ investment securities had a fair market value of $590.7 million versus $548.7 million at December 31, 2006.Through nine months of 2007, Peoples purchased $134.6 million of investment securities, which exceeded the total proceeds from calls, maturities and prepayments of $92.8 million.The fair market value of the portfolio has declined $1.2 million since year-end 2006. 23 Table of Contents At September 30, 2007, management determined a collateralized debt obligation security with a book value of $1.1 million was other-than-temporarily impaired, resulting in an impairment charge of $675,000.This impairment charge was based upon management’s quarterly analysis of the security, including both qualitative and quantitative components of the underlying issuing institutions within the pool, and the determination that the decline in fair value was attributable to deterioration of the credit-worthiness of a single underlying issuer during the third quarter of 2007, which was further magnified by the redemption of a sizeable portion of the original pool.Management does not anticipate further impairment on this security in the near term and will continue to monitor similar investments within the portfolio, which had an aggregate principal amount of $7.9 million at September 30, 2007.Management does not believe any of the remaining individual unrealized losses at quarter-end represented an other-than-temporary impairment since Peoples has the ability and intent to hold those securities for a period of time sufficient to recover the amortized cost.The following table details Peoples’ available-for-sale investment portfolio, at estimated fair value: September 30, June 30, December 31, September 30, (Dollars in thousands) 2007 2007 2006 2006 U.S. Treasury securities and obligations of U.S. government agencies and corporations $207 $214 $282 $290 Obligations of U.S. government- sponsored enterprises 121,777 119,824 130,600 117,586 Obligations of states and political subdivisions 70,311 58,302 53,938 67,315 Mortgage-backed securities 343,808 319,556 304,413 311,523 Other securities 54,634 56,034 59,500 60,423 Total available-for-sale securities $590,737 $553,930 $548,733 $557,137 Overall, the composition of Peoples’ investment portfolio has remained comparable to recent periods.The higher investment in mortgage-backed securities and tax-exempt municipal securities reflects management’s efforts to minimize the impact of the significant commercial loan payoffs and prepayments of other investment securities during the first nine months of 2007, as well as manage Peoples’ tax burden.A portion of the investment purchases were made to take advantage of attractive yields during the third quarter and pre-fund expected near-term investment portfolio cash flows from calls and normal principal paydowns.Management expects to maintain earning assets levels in the near term, which may result in additional investment purchases to offset the principal runoff from both the investment and loan portfolios. Loans Peoples Bank originates various types of loans, including commercial, financial and agricultural loans (“commercial loans”), real estate loans and consumer loans, throughout its market areas in central and southeastern Ohio, northwestern West Virginia, and northeastern Kentucky markets.The following table details total outstanding loans: September 30, June 30, December 31, September 30, (Dollars in thousands) 2007 2007 2006 2006 Commercial, mortgage $481,341 $468,241 $469,934 $488,278 Commercial, other 174,753 177,651 191,847 194,227 Real estate, construction 83,714 96,690 99,311 81,572 Real estate, mortgage 284,105 286,198 297,663 299,444 Consumer 80,661 77,482 72,531 71,088 Deposit account overdrafts 2,047 2,147 1,108 5,243 Total loans $1,106,621 $1,108,409 $1,132,394 $1,139,852 Overall loan production remained steady in the third quarter of 2007, although total loan balances contracted during the quarter, as Peoples continues to experience higher than normal commercial loan payoffs.Portfolio real estate mortgage loan balances continue to be impacted by customer demand for long-term, fixed-rate mortgages, which Peoples generally sells to the secondary market with servicing rights retained.At September 30, 2007, Peoples was servicing $176.4 million of real estate loans previously sold to the secondary market compared to $172.3 million at June 30, 2007 and $162.5 million at year-end 2006.While management believes lending opportunities exist in Peoples’ markets, future lending activities will be dependent on economic and related conditions, such as general demand for loans in Peoples’ primary markets, competitive pricing of loans and normal underwriting considerations.In addition, management believes additional payoffs may occur in the fourth quarter that would limit any expected loan growth. 24 Table of Contents Loan Concentration Peoples’ loans consist of credits to borrowers spread over a broad range of industrial classifications, with no loans to foreign entities.Peoples’ largest concentration of commercial loans includes credits to assisted living facilities and nursing homes, which comprised 9.5% of total outstanding commercial loans at both September 30, 2007 and year-end 2006.Loans to lodging and lodging related companies also represent a significant portion of Peoples’ commercial loans, comprising 6.6% and 8.1% of total outstanding commercial loans, for the same periods, respectively. These lending opportunities typically have arisen due to the growth of these industries in markets served by Peoples or in contiguous areas, and also from sales associates’ efforts to develop these lending relationships.Management believes Peoples’ loans to assisted living facilities and nursing homes, as well as loans to lodging and lodging-related companies, do not pose abnormal risk when compared to risk assumed in other types of lending since these credits have been subjected to Peoples’ normal underwriting standards, which include an evaluation of the financial strength, market expertise and experience of the borrowers and principals in these business relationships.In addition, a sizeable portion of the loans to lodging and lodging-related companies is spread over various geographic areas and is guaranteed by principals with substantial net worth. Allowance for Loan Losses Peoples’ allowance for loan losses totaled $14.6 million, or 1.32% of total loans, at September 30, 2007, compared to $14.5 million, or 1.28% of loans, at year-end 2006.The following table presents changes in Peoples’ allowance for loan losses: Three Months Ended Nine Months Ended September 30, June 30, September 30, September 30, (Dollars in thousands) 2007 2007 2006 2007 2006 Balance, beginning of period $14,692 $14,513 $15,331 $14,509 $14,720 Gross charge-offs: Commercial $ 487 $ 537 $71 $2,048 $ 419 Real estate 285 94 68 404 226 Overdrafts 267 190 291 615 733 Consumer 212 144 198 794 424 Credit card - Total charge-offs $ 1,251 $ 965 $628 $3,861 $ 1,802 Gross recoveries: Commercial $ 15 $ 14 $226 $ 765 $ 535 Real estate 53 108 97 173 367 Overdrafts 60 57 57 223 222 Consumer 105 115 121 390 318 Credit card - 3 1 5 4 Total recoveries $233 $297 $502 $1,556 $ 1,446 Net charge-offs (recoveries): Commercial $ 472 $ 523 $(155) $1,283 $ (116) Real estate 232 (14) (29) 231 (141) Overdrafts 207 133 234 392 511 Consumer 107 29 77 404 106 Credit card - (3) (1) (5) (4) Total net charge-offs $1,018 $ 668 $ 126 $2,305 $ 356 Provision for loan losses $ 967 $ 847 $ 929 $2,437 $1,770 Balance, end of period $14,641 $14,692 $16,134 $14,641 $16,134 Net charge-offs as % of loans (a) 0.36% 0.24% 0.04% 0.27% 0.04% (a) Presented on an annualized basis 25 Table of Contents Through nine months of 2007, gross charge-offs were up significantly year-over-year due mostly to losses totaling $1.8 million from four unrelated loan relationships, which includes the impaired commercial relationship disclosed in the fourth quarter of 2006.Gross recoveries were at more historic levels in the third quarter of 2007, with the decline versus a year ago reflecting the higher level of recoveries during mid-2006. On a year-to-date basis, gross recoveries were up 8%, primarily due to a sizeable recovery in the first quarter of 2007 related to a group of commercial loans charged-off in 2002. The allowance for loan losses is allocated among the loan categories based upon management’s consistent, quarterly procedural discipline, which includes consideration of changes in loss trends and loan quality.However, the entire allowance for loan losses is available to absorb loan losses in any loan category.The following details the allocation of the allowance for loan losses: September 30, June 30, December 31, September 30, (Dollars in thousands) 2007 2007 2006 2006 Commercial $13,179 $12,911 $12,661 $13,984 Consumer 782 554 596 733 Real estate 391 958 957 1,081 Overdrafts 289 269 295 336 Total allowance for loan losses $14,641 $14,692 $14,509 $16,134 The significant allocation of the allowance to commercial loans reflects the higher credit risk associated with this type of lending and the size of this loan category in relationship to the entire loan portfolio.The allowance allocated to the real estate and consumer loan categories is based upon Peoples’ allowance methodology for homogeneous pools of loans, which includes consideration of changes in loss experience and total loan balances. Asset quality remains a key focus, as management continues to emphasize loan underwriting quality more than loan growth.The following table details Peoples’ nonperforming assets: September 30, June 30, December 31, September 30, (Dollars in thousands) 2007 2007 2006 2006 Loans 90+ days past due and accruing $ 190 $ 313 $ 1 $ 177 Renegotiated loans – – 1,218 810 Nonaccrual loans 5,979 7,096 8,785 13,227 Total nonperforming loans 6,169 7,409 10,004 14,214 Other real estate owned 343 213 – 34 Total nonperforming assets $6,512 $7,622 $10,004 $14,248 Nonperforming loans as a percent of total loans 0.56% 0.67% 0.88% 1.25% Nonperforming assets as a percent of total assets 0.34% 0.41% 0.53% 0.76% In addition to the decrease in nonperforming loans during the third quarter of 2007, total loan delinquencies, which include all loans past due 30 days or more, comprised only 1.25% of total loans at September 30, 2007, down from 1.30% at year-end 2006.While many financial institutions have experienced increased levels of problem assets due to higher rates of residential real estate foreclosures and other credit problems, Peoples’ long-standing commitment to sound underwriting practices has produced loan quality that compares favorably to peers. At September 30, 2007, the recorded investment in loans considered to be impaired was $10.4 million, down from $19.4 million at year-end 2006.Included in these totals were impaired loans totaling $7.5 million and $4.9 million, respectively, for which the related allowance for loan losses was $1.5 million.The remaining impaired loans did not have a related allocation of the allowance for loan losses because the loans have previously been written-down, are well collateralized or possess characteristics indicative of the borrowers’ ability to repay the loan.For the nine months ended September 30, 2007, Peoples’ average recorded investment in impaired loans was approximately $17.3 million and interest income of $463,000 was recognized on impaired loans during the period, representing 0.5% of Peoples’ total interest income.This compares to average impaired loans of $18.1 million and interest income of $740,000, or 0.9% of Peoples’ total interest income, for the same period in 2006. 26 Table of Contents Funding Sources Deposits, both interest-bearing and non-interest-bearing, continue to be the most significant source of funds for Peoples.Since year-end 2006, total deposits have decreased $50.0 million from a reduction in brokered deposits that more than offset growth in retail deposits.The following table details Peoples’ deposit balances: September 30, June 30, December 31, September 30, (Dollars in thousands) 2007 2007 2006 2006 Retail certificates of deposit $515,432 $517,910 $514,885 $498,564 Interest-bearing transaction accounts 178,880 179,430 170,022 180,124 Money market deposit accounts 147,848 149,791 134,387 136,344 Savings accounts 112,507 115,691 114,186 119,462 Total retail interest-bearing deposits 954,667 962,822 933,480 934,494 Brokered certificates of deposits 57,507 66,601 129,128 126,605 Total interest-bearing deposits 1,012,174 1,029,423 1,062,608 1,061,099 Non-interest-bearing deposits 171,319 173,675 170,921 166,505 Total deposit balances $1,183,493 $1,203,098 $1,233,529 $1,227,604 The decline in deposit balances during the third quarter reflects the ongoing, intense competition for deposits within Peoples’ markets.However, Peoples has been successful in attracting retail deposits, primarily money market balances and interest-bearing transaction accounts, which experienced annualized growth of 13% and 7%, respectively, since year-end 2006.During this same period, Peoples reduced brokered deposits by $71.6 million, due to growth in retail deposit balances and the use of other lower rate funding sources. Peoples also accesses other funding sources, including short- and long-term borrowings, to fund asset growth and satisfy liquidity needs.The following details Peoples’ short- and long-term borrowings: September 30, June 30, December 31, September 30, (Dollars in thousands) 2007 2007 2006 2006 Short-term borrowings: FHLB advances $ 210,100 $ 198,800 $ 158,200 $ 193,200 National market repurchase agreements 7,000 5,000 5,000 5,000 Retail repurchase agreements 31,947 31,205 31,683 28,081 Total short-term borrowings $ 249,047 $ 235,005 $ 194,883 $ 226,281 Long-term borrowings: FHLB advances $75,664 $ 68,010 $ 70,793 $ 82,207 National market repurchase agreements 138,750 113,750 130,000 100,000 Term note payable – – – 5,900 Total long-term borrowings $ 214,414 $ 181,760 $ 200,793 $ 188,107 Subordinated notes held by subsidiary trusts $ 22,452 $ 22,443 $ 29,412 $ 29,391 Total borrowed funds $485,913 $439,208 $425,088 $443,779 The short-term Federal Home Loan Bank (“FHLB”) advances consist of overnight advances used primarily to manage Peoples’ daily liquidity needs, which has caused some of the increase in these overnight balances.Peoples also repaid maturing brokered deposits using short-term FHLB advances, which contributed to the increase since year-end 2006. During the third quarter, Peoples utilized a combination of long-term FHLB advances and wholesale repurchase agreements to diversify funding sources, as well as manage its interest rate risk and overall cost of funds.Further information regarding Peoples’ management of interest rate sensitivity can be found later in this discussion under “Interest Rate Sensitivity and Liquidity.” 27 Table of Contents Capital/Stockholders’ Equity At September 30, 2007, stockholders’ equity was $199.4 million versus $197.2 million at December 31, 2006.Through nine months of 2007, Peoples declared dividends of $6.9 million, or 43.1% of earnings, compared to $6.6 million, or 39.4% of earnings, a year ago.Management anticipates Peoples continuing its 41-year history of consistent dividend growth in future periods, although the restrictions and limitations disclosed in Peoples’ 2006 Form 10-K may prohibit Peoples from paying dividends even when sufficient cash is available. At September 30, 2007, Peoples had treasury stock totaling $14.3 million compared to $5.9 million at year-end 2006, with the increase reflecting the common shares repurchased under the 2007 Stock Repurchase Plan.During the same period, Peoples’ reissued 48,051 treasury shares in connection with exercises of stock options and 21,390 treasury shares related to the insurance agency acquisitions completed in 2004.Management believes additional repurchases of Peoples’ common shares may occur in 2007 since common shares remain authorized for repurchase under the 2007 Stock Repurchase Program. In addition to monitoring performance through traditional capital measurements (i.e., dividend payout ratios and ROE), Peoples has also complied with the capital adequacy standards mandated by the banking regulatory agencies.At September 30, 2007, all three risk-based capital ratios for both Peoples and Peoples Bank were well above the minimum standards for a well-capitalized institution. Interest Rate Sensitivity and Liquidity While Peoples is exposed to various business risks, the risks relating to interest rate sensitivity and liquidity are typically the most complex and dynamic risks that can materially impact future results of operations and financial condition.The objective of Peoples’ asset/liability management (“ALM”) function is to measure and manage these risks in order to optimize net interest income within the constraints of prudent capital adequacy, liquidity and safety.This objective requires Peoples to focus on interest rate risk exposure and adequate liquidity through its management of the mix of assets and liabilities, their related cash flows and the rates earned and paid on those assets and liabilities.Ultimately, the ALM function is intended to guide management in the acquisition and disposition of earning assets and selection of appropriate funding sources. Interest Rate Risk Interest rate risk (“IRR”) is one of the most significant risks for Peoples, and the entire financial services industry, primarily arising in the normal course of business of offering a wide array of loans and deposits to its customers, as well as the diversity of its own investment portfolio and borrowed funds.IRR is the potential for economic loss due to future interest rate changes that can impact both the earnings stream as well as market values of financial assets and liabilities.Peoples’ exposure to IRR is due primarily to differences in the maturity or repricing of earning assets and interest-bearing liabilities.In addition, other factors, such as prepayments of loans and investment securities or early withdrawal of deposits, can expose Peoples to IRR and increase interest costs or reduce revenue streams. Peoples has charged the Asset-Liability Committee (the “ALCO”) with the overall management of IRR.Peoples’ ALCO has established an IRR management policy that sets minimum requirements and guidelines for monitoring and managing the level and amount of IRR.There have been no material changes to these policies or methods used by the ALCO to assess IRR from those disclosed in Peoples’ 2006 Form 10-K. While various methods are used in the overall assessment of Peoples’ IRR, the ALCO predominantly relies on simulation modeling in its overall management of IRR since it estimates the impact of potential changes in interest rates on Peoples’ future earnings and projected fair value of equity.The following table illustrates the estimated earnings and economic value at risk as of September 30, 2007 (dollars in thousands): Immediate Interest Rate Estimated Estimated Decrease Increase (Decrease) (Decrease) Increase in Economic in Basis Points In Net Interest Income Value of Equity 200 $(5,042) (9.4)% $ (25,734) (10.2)% 100 (2,239) (4.2)% (11,796) (4.7)% (100) 2,011 3.8 % 1,971 0.8 % (200) $ 2,495 4.7 % $ (6,530) (2.6)% The ALCO also monitors the timing difference between the maturity or repricing of earning assets and interest-bearing liabilities, which is known as the sensitivity gap, focusing on the one-year cumulative gap position in assessing IRR.At
